IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-78,421-01


EX PARTE ROSS BREWER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 38239A
IN THE33RD DISTRICT COURT FROM BURNET COUNTY 


Per curiam.

O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of the offense of
possession of a firearm by a felon and sentenced to imprisonment for twenty years. 
	On September 18, 2012, an "order for hearing on Defendant's application for writ of habeas
corpus" was signed by the trial court.  That order states that the issues raised in the application "will
be determined on the basis of trial counsel's affidavit and a transcript of the plea proceeding."  The
habeas record does not contain either of those documents, nor does it contain any findings of fact
from the trial court.  The habeas record has been forwarded to this Court prematurely. We remand
this application to Burnet County to allow the trial judge to complete an evidentiary investigation
and enter findings of fact and conclusions of law.
 This application will be held in abeyance until the trial court has resolved the fact issues.  The
issues shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the
order granting the continuance shall be sent to this Court. A supplemental transcript containing all
affidavits and interrogatories or the transcription of the court reporter's notes from any hearing or
deposition, along with the trial court's supplemental findings of fact and conclusions of law, shall
be returned to this Court within 120 days of the date of this order.  Any extensions of time shall be
obtained from this Court. 
Filed: October 10, 2012
Do not publish